Case 2:18-cv-09768-FMO-KS Document 85 Filed 06/26/19 Page 1 of 2 Page ID #:1511
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. CV 18-9768-FMO (KSx)                                               Date: June 26, 2019
 Title      Dish Network, LLC. v. Jadoo TV, Inc. et al.



 0

 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                          CS 06/26//2019
                  Deputy Clerk                                     Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

                 Stephen Ferguson                                          Ben Haber



 Proceedings: MINUTES OF HEARING RE: PLAINTIFF DISH NETWORK, LLC’S
 MOTION TO COMPEL SAJID SOHAIL’S PRODUCTION OF DOCUMENTS [DKT.
 NO. 75] AND ORDER FOR SUPPLEMENTAL BRIEFING

         Case called. Counsel state their appearances. The Court hears argument from counsel
 regarding Plaintiff Dish Network, LLC’s (“Plaintiff’s”) motion to compel production of
 documents in Defendant Sajid Sohail’s (“Sohail’s”) possession as an individual defendant. The
 motion to compel was initially directed at Defendants Jadoo TV, Inc. (“Jadoo”) and Sohail. (Dkt.
 No. 75.) However, on May 31, 2019, Jadoo filed a Suggestion of Bankruptcy indicating that it
 had filed a voluntary petition for relief in the United States Bankruptcy Court for the Northern
 District of California. (Dkt. No. 78.) Accordingly, this action is stayed as to Jadoo and Plaintiff’s
 motion to compel is only directed at Sohail in his individual capacity. (See Defendant Sajid
 Sohail’s Supplemental Memorandum Regarding Dish Network LLC’s Motion to Compel
 Defendants Jadoo Tv, Inc. and Sajid Sohail’s Production of Documents [Dkt. No. 80].)

        After hearing the arguments of counsel, the Court concludes that, in light of Jadoo’s
 bankruptcy filing, it would be helpful to have supplemental briefing from the parties on whether
 Sohail may be compelled to produce emails and other documents that he created in his capacity as
 a corporate officer of Jadoo. Accordingly, on or before July 3, 2019, Plaintiff is to submit
 supplemental briefing of no more than ten (10) pages, citing case law or other authority that
 addresses whether a corporate officer of a company that is subject to a bankruptcy stay can be


 CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 2:18-cv-09768-FMO-KS Document 85 Filed 06/26/19 Page 2 of 2 Page ID #:1512
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. CV 18-9768-FMO (KSx)                                             Date: June 26, 2019
 Title      Dish Network, LLC. v. Jadoo TV, Inc. et al.



 compelled to produce corporate documents related to the individual’s work activities for the
 bankrupt debtor and whether any such documents are considered to be in the possession, custody,
 or control of the individual officer for the purposes of discovery as to that person in his individual
 capacity.

        Sohail may file a response of no more than five (5) pages on or before July 9, 2019. If
 Sohail files no response to Plaintiff’s supplemental brief, the motion to compel will be deemed
 under submission on the date the response is due and an order will issue.

 IT IS SO ORDERED.

                                                                                               : 23 mins
                                                                   Initials of Preparer        gr




 CV-90 (03/15)                           Civil Minutes – General                             Page 2 of 2
